Citation Nr: 1448267	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Samuel K. Richardson, Agent


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1983 to April 1988.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2013 and July 2014, the Board remanded the issues on appeal to schedule the Veteran for a videoconference Board hearing.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In July 2014, the Board remanded the issues on appeal to reschedule the Veteran for a videoconference Board hearing after noting that the Veterans Law Judge before whom the December 2013 videoconference Board hearing had been scheduled granted the motion to reschedule the hearing due to the Veteran's claims file being misrouted at the RO on the day of the scheduled hearing; however, the record shows that the videoconference Board hearing has not yet been rescheduled.  Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand these matters.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO before a Veterans Law Judge in Washington, DC, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The purpose of this REMAND is to satisfy a hearing request.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



